Dismissed and Memorandum Opinion filed June 7, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00258-CV
____________
 
JEAN SIMON ENOWACHOU, Appellant
 
V.
 
LILIAN TAMBI, Appellee
 

 
On Appeal from the 280th District Court
Harris County, Texas
Trial Court Cause No. 2011-07654
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from an order signed judgment February 23,
2011.  The notice of appeal was filed on March 23, 2011. To date, our records
show that appellant has neither established indigence nor paid the $175.00
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent); Tex. R. App. P. 20.1
(listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in
court of appeals); Tex. Gov’t Code Ann.
' 51.207 (Vernon 2005) (same). 
On May 5, 2011, this court ordered appellant to pay the
appellate filing fee on or before May 20, 2011, or the appeal would be
dismissed. Appellant has not paid the appellate filing fee. Accordingly, the
appeal is ordered dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
Panel consists of Justices
Frost, Jamison, and McCally.